Citation Nr: 9900528	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-18 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

Entitlement to service connection for a left thigh disorder.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1992.

Service connection was denied for a back disorder in a July 
1993 rating decision.  The veteran did not initiate an appeal 
within the period required by law, and the decision became 
final.

The left thigh claim is before the Board of Veterans Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which found that the claim was not well-
grounded.  The back disorder claim is before the Board on 
appeal from a June 1995 rating decision by the RO which found 
that new and material evidence sufficient to reopen the claim 
had not been submitted.

The veteran was scheduled to undergo a VA examination in 
February 1997 to determine if there was any relationship 
between her current back disorder and her in-service 
complaints of back pain.  However, the veteran failed to 
appear for that examination.  When a veteran fails to report 
for a VA examination scheduled in conjunction with his 
original claim, his or her claim will be decided upon the 
evidence of record, unless good cause is shown for his or her 
failure to appear.  38 C.F.R. § 3.655 (1998).

The veteran also had personal hearings scheduled regarding 
the issues on appeal, but she ultimately withdrew her various 
hearing requests.  38 C.F.R. § 20.702(e) (1998).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she is entitled to service 
connection for a left thigh disorder, and that she has 
submitted new and material evidence sufficient to reopen her 
claim of entitlement to service connection for a back 
disorder.  She maintains that her current back disorder was 
caused by her in-service fall in which she also injured her 
left thigh.  It has been asserted that proper diagnostic 
studies were not conducted during service.  As a result, the 
veteran believes that her current back disorder, identified 
as disc herniation, was probably missed at that time.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
a well-grounded claim of entitlement to service connection 
for a left thigh disorder.  It is also the decision of the 
Board that the veteran has submitted new and material 
evidence sufficient to reopen her claim of entitlement to 
service connection for a back disorder.


FINDINGS OF FACT

1.  While the veteran was treated for left thigh problems 
during service, there is no medical evidence showing a 
diagnosis of a current left thigh disorder.

2.  By a decision dated in July 1993 the RO denied service 
connection for a back disorder on the grounds that there was 
no evidence linking her current back disorder to service; the 
veteran was informed of this decision and did not initiate a 
timely appeal from it.

3.  The evidence obtained or submitted to reopen the 
veterans claim of service connection for a back disorder 
includes the veterans own statements, and medical evidence 
relating her current back problems to service.

4.  The evidence submitted by the veteran to reopen her claim 
of service connection for a back disorder is not cumulative 
of the evidence already of record, bears directly and 
substantially upon the specific matter under consideration, 
or is, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
thigh disorder is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  New and material evidence to reopen the veterans claim 
for service connection for a back disorder has been 
submitted; the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The service medical records show that 
the veteran sustained a contusion to the left thigh in 
January 1992 when she fell while getting on a liberty boat.  
She was subsequently treated on several occasions for pain in 
various aspects of her left lower extremities.  In September 
1992 she was assessed with chronic mechanical low back pain.  
An orthopedic evaluation was conducted in October 1992.  At 
that time, the veteran reported that she tore a muscle in the 
lateral thigh as a result of the January 1992 fall.  
Additionally, she reported that she had no specific back 
injury but that it was an injury to her lateral thigh.  The 
examiners overall assessment included intermittent plantar 
fasciitis; mild muscle strain of the left thigh; and mild low 
back syndrome.  Furthermore, the examiner noted that he 
advised the veteran that these minor orthopedic problems 
would not preclude her from being fit for full duty and fit 
for release from active service.  It is also noted that X-
rays were taken at that time regarding the veterans 
complaints of left hip pain.  These X-rays revealed a normal 
pelvis, a normal hip, a normal femur, and a normal foot.  
Additionally, a body scan conducted of the entire body was 
unremarkable without evidence of post traumatic sequelae.  

The veterans October 1992 separation examination clinically 
evaluated her lower extremities as normal, but found her 
spine and other musculoskeletal to be abnormal.  The examiner 
identified this abnormality as tenderness along the left 
thigh and plantar surface.  The following diagnoses were 
given:  plantar fasciitis, improved; mild muscle strain, left 
thigh; and mild low back syndrome.  On her concurrent Report 
of Medical History, she stated that she had experienced 
recurrent back pain.

In December 1992, the veteran submitted a claim of 
entitlement to service connection for, among other things, a 
back disorder.  In conjunction with these claims, the veteran 
submitted a statement from Dr. A. C. Ross, dated in December 
1992.  Dr. Ross stated that the veterans objective findings 
were supportive of her complaints.  However, the only 
specific treatment he identified was "biomechanical 
lesions/V.S.C. of both legs.

The veteran underwent VA spine and mental disorders 
examinations in January 1993.  At the VA spine examination, 
the veteran reported the circumstances of her January 1992 
fall in which she sustained a contusion to her left thigh.  
She reported that she continued to experience some pain in 
her thigh area on the lateral side of her leg when she got up 
in the morning.  Medications taken in the past for this pain 
included Motrin and other analgesics.  The veteran also 
reported that she had developed some low back pain in the 
lower dorsal area and in the lumbar area of her spine.  It 
was noted that there was no history of any injury to the 
back.  On examination of the musculoskeletal system, the 
examiner noted that the veteran stood, and that there was no 
spasm or increased curvatures of the back.  With respect to 
the veterans back, the examiner found there to be full 
motion present in the dorsal spine.  Range of motion for the 
lumbar spine was as follows:  flexion to 95 degrees; backward 
extension to 35 degrees; lateral flexion was 40 degrees 
either side; and rotation was to 35 degrees.  In regard to 
the lower extremities, the examiner found that there was 
bilateral hip flexion to 125 degrees and hip abduction to 45 
degrees.  The examiner final diagnoses were history of 
contusion of left thigh; musculoskeletal low back pain; 
history of plantar fasciitis of the left heel; and exogenous 
obesity.  General medical conditions diagnosed on the VA 
mental disorders examination were plantar fasciitis; heel 
spur; and low back pain.

In a May 1993 rating decision, the RO granted service 
connection for plantar fasciitis and heel spur on the left 
foot.  Service connection was denied for biomechanical 
lesions of both legs, back disorder, nervous stomach 
condition, and a preexisting psychiatric disorder.  This 
decision was confirmed in a June 1993 rating decision which 
was based upon consideration of additional service medical 
records not on file at the time of the previous decision.

Medical records were subsequently received from the Medical 
University of South Carolina, regarding evaluations conducted 
of the veteran in March and May 1993.  An MRI was conducted 
in March 1993 that showed disc herniation at T11-12 to the 
left midline, but without significant appearing cord 
compression; smaller disc herniation or bulge at T8-9; and 
conjoined nerve root sleeve on the right at L5 containing the 
L5 and S1 nerve roots.  The May 1993 statement reported that 
the veteran had been evaluated at the Adult Neurology Clinic 
for complaint of back pain of approximately 1 year duration.  
It was noted that the veteran related the onset of the 
symptoms to the left leg injury that occurred while she was 
in service, as she felt that the pain progressed and extended 
gradually to her back in about 2 to 3 months after the 
accident.  She denied any history of back trauma.  The 
overall assessment was of fibromyalgia, improving with 
physical therapy and pharmacologic therapy.

Following receipt of the above private medical records, the 
RO confirmed and continued its denial of service connection 
for a back disorder in a July 1993 rating decision.  The RO 
determined that the current evidence of disc herniation did 
not establish that the condition was incurred in service.  
The veteran was informed of this decision by correspondence 
dated July 21, 1993, which noted that a VA Form 4107 had been 
enclosed which explained the her procedural and appellate 
rights.

On August 10, 1994, the RO received the veterans Notice of 
Disagreement regarding the denial of her claim of entitlement 
to service connection for a back disorder.  In September 
1994, the RO informed her that her right to an appeal expired 
on July 21, 1994, and that to reopen her claim she needed to 
submit new and material evidence showing that the condition 
was in fact incurred in or aggravated by service.

The veteran has since submitted the following evidence in an 
effort to reopen her claim of service connection for a back 
disorder:

1)  An October 1993 statement from P. W. Kfoury, D.C., who 
reported that he had treated the veteran since June 1993 for 
complaints relating to fibromyalgia, neck, mid and lower back 
pain.  Dr. Kfoury offered his opinion as to whether the vet-
erans disc herniations were caused by damage sustained while 
on active duty.  It was noted that Dr. Kfoury had reviewed 
both in-service and post-service medical records prior to 
making his opinion.  Dr. Kfoury stated that since there was 
no MRI conducted previous to the one at the Medical 
University of South Carolina for comparison purposes that it 
was very difficult to say that the disc herniations were pre-
sent when the veteran was in the military.  However, Dr. 
Kfoury opined that it was possible that because the veterans 
symptoms commenced at that time and did not apparently 
improve that the military may have missed the correct 
diagnosis and perhaps the veteran did sustain a disc 
herniation while in service.  Nevertheless, he cautioned that 
even though there was a definite likelihood that the veteran 
sustained the core injuries while in service, he could not 
say for sure that this was the case.  The information 
available to him was just not complete enough and there were 
not enough diagnostic studies done while the veteran was in 
service to see if the problem occurred at that time.

2)  Medical treatment records which covered the period from 
October 1992 to December 1995.  These records show treatment 
for complaints of back and neck pain, among other things.  
Additionally, records dated in October 1992 and February 1993 
do indicate treatment for complaints of pain in the left leg.

3)  An October 1995 statement from F. S. Powell, D.C., 
C.P.T., who noted that the veteran had been given a bone scan 
of her back during service to help rule out many muscular 
complaints.  Dr. Powell opined that he found this to be 
strange because it was usually used to find infection and/or 
tumors of the bone.  He also noted that an MRI was done later 
by civilian doctors which revealed disc herniations.  Also, 
he stated that the veterans concern was due to her injury in 
the military and lack of proper diagnostic tools that these 
injuries were missed and should have been found in the 
military.  For these reasons, Dr. Powell believed that the 
veterans case should be reopened and reviewed.

4)  A January 1998 statement from R. A. Foote, M.D., who 
noted that he had reviewed a very large stack of medical 
records provided by the veteran.  These records included the 
October 1992 Orthopedic Evaluation, the March 1993 MRI, and 
the May 1993 neurological evaluation.  Dr. Footes overall 
impression was chronic lower back pain secondary to herniated 
nucleus pulposus at T11-T12, which most likely resulted from 
the injury the veteran sustained in the military in January 
1992.  Furthermore, he opined that this was likely to give 
her lifelong, intermittent pain, which would be made worse 
with activity or heavy lifting.  Additionally, Dr. Foote 
noted that the veteran had been experiencing some right hip 
pain, which got somewhat worse and got somewhat better after 
her baby was born.  He also noted that it tended to get worse 
with activity.

The RO found that the veteran had not submitted new and 
material evidence sufficient to reopen her claim for a back 
disorder in a June 1995 rating decision, the March 1996 
Statement of the Case, and Supplemental Statements of the 
Case issued in December 1997 and June 1998.  Among other 
things, the RO found that the statement of Dr. Kfoury was 
solely based on the veterans history and not supported by 
the objective evidence in the service medical records or the 
January 1993 VA examination.  With respect to Dr. Footes 
opinion, the RO found that it only related to possible 
history and did not show positively the incurrence of 
herniated discs during service.

The Board notes that the RO denied the veterans claim of 
entitlement to service connection for a left thigh disorder 
in a June 1998 rating decision.  A review of this decision 
and the August 1998 Statement of the Case shows the evidence 
used in consideration of this determination included the 
veterans service medical records, the July 1995 report from 
Dr. Powell, and the January 1998 statement from Dr. Foote.  
The RO noted that the veteran was treated during service for 
a contusion of the left thigh that was incurred in January 
1992, but that the current report from Dr. Foote showed 
complaints of right hip pain with no left thigh or hip pain 
noticed.  As there was no current evidence of a permanent 
residual or chronic left thigh disability, the RO conducted 
that the claim was not well-grounded and should be denied.  
The veteran appealed this decision to the Board.

Legal Criteria: Service Connection.  Service connection for 
VA disability compensation purposes will be awarded to a 
veteran who served on active duty during a period of war, or 
during a post-1946 peacetime period, for any disease or 
injury that was incurred in or aggravated by a veteran's 
active service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
justify a belief by a fair and impartial individual that 
the claim is plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis: Left Thigh.  In the instant case, there is no 
dispute that the veteran sustained an injury to her left 
thigh during service, and was treated on several subsequent 
occasions for pain in the left lower extremities.  However, 
there is no medical evidence showing a current diagnosis of a 
left thigh disorder.  Her October 1992 separation examination 
noted tenderness along the left thigh, and the Orthopedic 
Evaluation diagnosed mild muscle strain.  This diagnosis 
indicates a temporary condition, and not a permanent, chronic 
disability.  This finding is supported by the January 1993 
diagnosis of history of contusion of left thigh at the VA 
spine examination.  The fact that the examiners diagnosis 
noted history of and not a current left thigh disorder 
indicates that the examiner found no evidence of current 
thigh problems.  Furthermore, the range of motion findings in 
January 1993 regarding the veterans left hip were normal.  
38 C.F.R. § 4.71, Plate II (1998).  Additionally, the Board 
notes that there is no evidence on file showing treatment for 
pain in the left lower extremities since February 1993.  
Finally, the Board notes that in his January 1998 statement, 
Dr. Foote reported that he had treated the veteran for right 
hip pain, but there was no mention of problems with the left 
thigh.  It is noted that Dr. Foote had reviewed the October 
1992 Orthopedic Evaluation which showed the veteran sustained 
a left thigh injury during service. 

For the reasons stated above, the Board must conclude that 
the veterans claim of entitlement to service connection for 
a left thigh disorder is not well-grounded as the evidence 
does not establish that the veteran currently has the claimed 
disability for VA purposes.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent proof of a present dis-
ability there can be no valid claim).  The Board further 
finds that with respect to the above service connection issue 
the RO has advised the appellant of the evidence necessary to 
establish a well-grounded claim, and that the veteran has not 
indicated the existence of any post service medical evidence 
that has not already been obtained or requested that would 
well ground her claim.  McKnight v. Brown, 131 F.3d 1483 
(Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  Therefore, the Board concludes that the VA has 
fulfilled the duty to inform under 38 U.S.C.A. § 5103(a) and 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Legal Criteria: New and Material Evidence.  Despite the 
finality of a prior decision, a claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when new and material evidence 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio, 1 Vet. App. at 145.  Initially, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  

Initially, the Board notes that the Court of Appeals for the 
Federal Circuit recently struck down the legal test which 
found that in order for newly submitted evidence to be 
considered material, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  The 
Federal Circuit found that this test imposed a greater burden 
than what was contemplated by the law and regulations on the 
issue of new and material evidence.  The provisions of 
38 C.F.R. § 3.156(a), provide that new and material 
evidence is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

If the Board determines that the evidence is new and 
material, it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  

The Court has clarified that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Analysis: Back Disorder.  The medical evidence submitted by 
the veteran to reopen her claim is not new to the extent 
that it only shows evidence of a current back disorder.  The 
RO had evidence of such a disorder at the time of the July 
1993 denial, including the March 1993 MRI showing disc 
herniation.  Therefore, this evidence is cumulative of that 
already of record at the time of the last final decision.

The October 1995 statement from Dr. Powell is new to the 
extent this evidence was not available at the time of the 
prior decision.  However, the Board finds that this statement 
is not material in that it is not by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Although Dr. Powell found it 
strange that a bone scan was conducted at the time of the 
October 1992 Orthopedic Evaluation, he only stated the 
veterans own concerns that her back disorder may have been 
missed by a lack of proper diagnostic tools.  Dr. Powell does 
not elaborate on this concern of the veteran, nor actually 
state that these concerns are valid.  Thus, the board is of 
the opinion that Dr. Powells statement has no more probative 
value then an unenhanced report of medical history.  The 
United States Court of Veterans Appeals (Court) has held that 
bare transcription of history does not transform the informa-
tion into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Since the Board has 
found, by way of analogy, that Dr. Powells statement does 
not constitute competent medical evidence, it does not meet 
the statutory requirements for material.  See 38 C.F.R. 
§ 3.156(a).

The Board finds that the statements from Dr. Kfoury and Dr. 
Foote are both new and material.  Neither statement 
was available at the time of the last final denial of the 
veterans claim.  Moreover, both provide an etiological link 
between the veterans current back disorder and her period of 
active service.  It is noted that both of these medical 
professionals provided their respective opinions after 
reviewing medical evidence that was generated during and 
after her period of service.  Since the veterans claim was 
previously disallowed on the grounds that there was no evi-
dence linking her current back disorder to service, the Board 
finds that the statements of Drs. Kfoury and Powell bear 
directly and substantially upon the specific matter under 
consideration.  Furthermore, since these opinions provide the 
requisite medical nexus necessary for a grant of service 
connection, the Board also finds that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Although the RO found that 
these opinions were based solely upon the veterans 
unverified history, the opinions reflect medical 
determinations of competent experts made after a full 
evaluation of the veteran; as such, they constitute competent 
medical nexus evidence.  See Hernandez-Toyens v. West, No. 
97-1054 (U.S. Vet. App. Aug. 19 1998).  Also, this evidence 
is presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

For the reasons stated above, the Board concludes that new 
and material evidence has been presented, and the veterans 
claim of entitlement to service connection for a back 
disorder should be reopened.


ORDER

Entitlement to service connection for a left thigh disorder 
is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder, the claim is reopened.


REMAND

In view of the above determination that the veteran's claim 
of entitlement to service connection for a back disorder is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App 384 (1993), must be provided 
with an opportunity to further develop the medical evidence 
and conduct a de novo review of the reopened claim, based on 
the evidence in its entirety.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who may have pertinent records concerning 
the veterans back disorder.  All records 
which have not previously been obtained 
should be requested.

2.  After completing any development 
deemed necessary regarding the veterans 
claim, the RO should adjudicate the issue 
of entitlement to service connection for 
a back disorder on a de novo basis with 
consideration of all the evidence of 
record, and without regard to the prior 
denial.  If the benefit sought on appeal 
is not granted to the veterans 
satisfaction, the RO should issue a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran unless she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
